Citation Nr: 1737621	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-28 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a detached retina of the right eye and torn retina of the left eye.  

2.  Entitlement to a total disability based rating on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to service connection for retinitis pigmentosa.

4.  Entitlement to special monthly compensation based on aid and attendance/housebound (SMC).


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Attorney



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served in the North Carolina Army National Guard and had active duty for training from November 1978 to April 1979 and from November 5, 1988, to November 13, 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, May 2014 and June 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The August 2008 rating decision granted service connection for detached retina of right eye and retinal tear of left eye and assigned a noncompensable rating, the May 2014 rating decision denied SMC, and the June 2015 rating decision denied service connection for retinitis pigmentosa.  

In January 2015, the Board remanded the bilateral eye disability claim and a reasonably raised TDIU claim for additional development.  It also referred the claim for retinitis pigmentosa to the RO for development.  These matters have been returned to the Board for adjudication.

The issues of TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's detached retina of the right eye and torn retina of the left eye is not manifested by active pathology.

2.  The Veteran's retinitis pigmentosa first manifested during service and progressed after service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating have not been met for detached retina of the right eye and torn retina of the left eye.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7 (2016), 4.78, Diagnostic Codes 6008, 6061-6078 (2008).

2.  The criteria to establish service connection for retinitis pigmentosa are met. 	 38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  The Board's own review does not reveal any prejudicial defects in VA's efforts to notify and assist in this appeal.


Merits of the Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs). 	 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged" ratings." Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Following a December 2007 Board decision, the RO granted service connection for detached retina of the right eye and torn retina of the left eye and assigned a noncompensable disability rating under DC 6008.  The Veteran disagrees with the initial assigned rating.

During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).

Former Diagnostic Code 6008 instructs that disabilities be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DC's 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

Under the former rating criteria for evaluating eye disabilities, a 10 percent disability rating is warranted when corrected vision in one eye is no better than 20/70, and corrected vision in the other eye is no better than 20/40.  A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  When vision in both eyes is no better than 20/40, the rating is noncompensable.  38 C.F.R. §§ 4.84a, DCs 6077, 6078 and 6079.

A 30 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. §§ 4.84a, DCs 6074, 6076, 6077, and 6078.

A 40 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. §§ 4.84a, DCs 6073 and 6076.

A 50 percent rating is warranted for: (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. §§ 4.84a, DCs 6065, 6069, 6076, and 6078.

A 60 percent rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively. 	 38 C.F.R. §§ 4.84a, DCs 6065, 6069, 6073, and 6076.

A 70 percent rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  38 C.F.R. §§ 4.84a, DCs 6064, 6068, 6072, and 6075.

A 100 percent rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  38 C.F.R. §§ 4.84, DCs 6061, 6062, 6063, 6067, and 6071.

The combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or serious cosmetic December 10, 2008). 

The record does not demonstrate that defect added to the total loss of vision.  	 38 C.F.R. § 4.80 (effective prior to the criteria for increased rating for a detached retina of the right eye and torn retina of the left eye was met or approximated at any time.

Notably, an August 2008 VA examination report shows that visual acuity at far without correction for the right eye is "no light perception, totally blind."  The left eye is 20/40.  The best corrective visual acuity at far remained same for both eyes.  Best correctable visual acuity at near for the right eye is "again unable to read anything, totally blind."  The left eye remains at the equivalent of 20/40.  The examiner determined that the Veteran has severed visual field loss in the right eye and almost totally reduced visual field loss to a 1 by 6 degree visual field.  The examiner explained that the Veteran's visual findings, including the visual acuity and visual field loss are not the direct result of the detached retina of the right eye and/or torn retina of the left eye.  The examiner further explained that the Veteran has retinitis pigmentosa, which is the cause of all of the Veteran's visual acuity loss and visual field loss.

A June 2016 VA examination report confirmed the previous findings that the Veteran's decrease in visual impairment, to include blindness, is due to retinitis pigmentosa and not the detached retina of the right eye and retinal tear of the left eye.

The Board has considered the extensive medical evidence, to include the VA examinations, VA treatment records, Social Security Administration records that show that the Veteran is disabled due to retinal detachments and defects/statutory blindness; a December 2008 private physician statement that retinitis pigmentosa accounts for visual field loss in the left eye and some of the visual field loss in the right eye, but majority of the problems in the right eye is most likely due to the history of retinal detachment in the right eye; an August 2010 private physician opinion that because the Veteran's diagnosis of blindness due to reduced visual field was in March 1991 and the diagnosis of retinitis pigmentosa was in October 2008, the blindness is a result of retinal detachment of the right eye after trauma and retinal tear left eye.

The Board assigns the findings and the opinions of the VA examiners more probative weight than the private physician's statements regarding the severity of the Veteran's detached retina of the right eye and retinal tear of the left eye.  The VA examiners examined the Veteran, had the benefit of reviewing the entire claims file, to include the STRs, the VA treatment records and the private treatment records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The private medical examiners provided an opinion of the residuals of the Veteran's detached retina of the right eye and retinal tear of the left eye; however, it does not appear that they reviewed the Veteran's medical history.

As the medical evidence shows that the Veteran's decrease visual acuity, to include blindness and visual field loss are due to retinitis pigmentosa, the Board finds that the criteria for an increased rating for a detached retina of the right eye and retinal tear of the left eye has not been met or approximated.  As the medical evidence indicates that the active pathology is not due to these service-connected eye disabilities, an increase rating for these disabilities is not warranted.  As discussed below, the Board grants service connection for retinitis pigmentosa.  The AOJ will assign a rating for this separate diagnosis.
Service Connection for Retinitis Pigmentosa

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303  (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A Veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b).  If the condition was not noted, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004.  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

In this case, the Board finds that service connection is warranted for retinitis pigmentosa. 

The Veteran is currently diagnosed with retinitis pigmentosa.  His 1978 enlistment examination does not note any issues with his eyes.  The Veteran reported that he wore corrective lenses; however, there is no diagnosis of any eye disability.  Therefore, the Veteran is presumed sound.

According to the August 2008 VA examiner, the "night blindness" first became manifest in service when the Veteran fell into the hole which resulted in the detached retina of the right eye and retinal tear of the left eye.  The examiner opined that the retinitis pigmentosa is related to service as it first manifested in service when it caused the Veteran to fall into the hole.  The examiner acknowledged the Veteran's statement that his sister has retinitis pigmentosa; however, he determined that the loss of vision due to the progression of retinitis pigmentosa which first manifested in service is service connected.

The Board notes the May 2016 VA contracted examination report which provides a negative opinion regarding the etiology of the retinitis pigmentosa.  The examiner determined that retinitis pigmentosa is congenital and not related to service.  However, the examiner did not provide an opinion as to whether Veteran's retinitis pigmentosa was aggravated by service.  As the August 2008 examiner indicated that the disability first manifested in service and led to injury at that time, the Board finds that a remand for an additional opinion is unnecessary.  The evidence is at least in relative equipoise as to whether the disability was aggravated beyond natural progression in service, even if considered congenital in nature.

The Board finds that the August 2008 VA examination report provides sufficient evidence to establish service connection.  The examiner reviewed the record and provided a detailed explanations for a nexus between the current retinitis pigmentosa, which first manifested in service, and service.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for right ankle disability has been established.  38 U.S.C.A. § 5107; 38 C.F.R.  	 § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial compensable evaluation for a detached retina of the right eye and torn retina of the left eye is denied.

Service connection for retinitis pigmentosa is granted.


REMAND

As the Board has granted service connection for retinitis pigmentosa in this decision, adjudication of TDIU and SMC are intertwined with the issuance of a rating for now service-connected retinitis pigmentosa.  As it is up to the AOJ to assign the proper disability rating for retinitis pigmentosa, the Board cannot yet adjudicate the issue of entitlement to a TDIU or SMC.  Accordingly, upon remand and after implementing this decision, as well as assigning a disability rating for retinitis pigmentosa, the AOJ should adjudicate the issues of entitlement to a TDIU and SMC.

The Board finds the claims for a TDIU and SMC are inextricably intertwined with

Accordingly, the case is REMANDED for the following action:

1.  After the completion of any additional development deemed necessary, including the assignment of a disability rating for retinitis pigmentosa, and the promulgation of this decision, the AOJ should adjudicate the claims for entitlement to a TDIU.  If it is determined that the service-connected disability picture fails to meet the rating percentage standards under 38 C.F.R. § 4.16 (a) at any point during the period on appeal, the AOJ should determine if referral for an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16 (b) is warranted.

2.  Then, once a determination is made with respect to the appropriate disability ratings for retinitis pigmentosa and to entitlement to TDIU, re-adjudicate the claim of entitlement to SMC based on aid and attendance/housebound status.  If entitlement to a TDIU or SMC is not granted to the fullest extent, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond.

3.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


